U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended: December 31, 2013 OR o TRANSITION REPORT PURSUANT TO UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-148190 MOJO Organics, Inc. (Exact name of registrant as specified in its charter) Delaware 26-0884348 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 101 Hudson Street, 21st Floor Jersey City, New Jersey (Address of principal executive offices) (Postal Code) Registrant’s telephone number: (201) 633-6519 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes x No ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. See the definitions of the “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of June 30, 2013 (the last day of the registrant’s most recently completed second fiscal quarter), the aggregate market value of the registrant’s common stock (based on its reported last sale price on such date of $3.25 per share) held by non-affiliates of the registrant was $22,874,267. On April 14, 2014, there were 15,419,893 shares of the registrant's common stock, par value $0.001, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents TABLE OF CONTENTS Page Forward Looking Information 3 PART I Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes and Disagreements With Accountants on Accounting and Financial Disclosure 11 Item 9A. Controls and Procedures 11 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13. Certain Relationships and Related Transactions, and Director Independence 16 Item 14. Principal Accountant Fees and Services 17 PART IV Item 15. Exhibits, Financial Statement Schedules 18 SIGNATURES 21 Table of Contents FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements using words such as “expects,” “anticipates,” “intends,” “believes” and similar language. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. All references in this Annual Report on Form 10-K to “MOJO,” “MOJO Organics,” the “Company,” “we,” “us” or “our” mean MOJO Organics, Inc. 3 Table of Contents PART I ITEM 1.BUSINESS COMPANY OVERVIEW Headquartered in Jersey City, New Jersey, the Company engages in product development, production, marketing and distribution of CHIQUITA TROPICALS™.CHIQUITA TROPICALS™ are 100% fruit juices produced under license agreement from Chiquita Brands L.L.C. (“Chiquita”). CHIQUITA TROPICALS™ contain zero added sugar and no preservatives.They are naturally low sodium, vegan, naturally gluten free, non-genetically modified and kosher. We believe such attributes are what consumers want today in a beverage. CHIQUITA TROPICALS™ require no refrigeration before opening and, as a result of the way the juice is bottled, have a longer shelf life than most other bottled juices. We believe in safe and sustainable corporate practices. We are proud to use Rainforest Alliance Certified fruits, which help the farmers and their families while being environmentally, socially and economically sustainable. CURRENT OPERATIONS Sales CHIQUITA TROPICALS™ 100% fruit juices first became commercially availablein the New York tri-state area in late July 2013 and on Amazon.com in August 2013.The Company currently produces four flavors: Banana Strawberry, Mango, Passion Fruit and Pineapple. Production and Distribution The Company sources its ingredients and packaging from multiple sources on a contract basis.The providers of the fruits used in our juices grow on a non-genetically modified basis.Our juices are produced without preservatives and without added sugar.MOJO believes that these fruit sources are of high quality and are an important part of the overall taste and quality of its juice products.The Company believes that adequate alternate suppliers exist in the event that one or more sources are unable or unwilling to provide MOJO with the fruit and ingredients needed to meet production demand. MOJO currently produces and packages the CHIQUITA TROPICALS™ products through production facilities and services on a contract basis.The Company believes that its current production and packaging arrangements are adequate for current and near-term anticipated demand for its products.An important part of the Company’s overall strategy, however, will be the expansion of production capabilities and resources. MOJO has entered into distribution agreements with several distributors and regularly seeks to broaden its distribution channels.The Company has engaged third party sales and marketing brokers in many areas of the country. This has resulted in the placement of CHIQUITA TROPICALS™ in hundreds of retail outlets. The Company also intends to sell directly to retailers, including large chain stores. Intellectual Property On August 15, 2012, the Company entered into a license agreement with Chiquita (the “License Agreement”) for the use of Chiquita’s marks in the manufacture, sale, promotion, marketing, advertising and distribution of certain fruit juice products in select containers.The License Agreement grants the Company an exclusive license in Connecticut, New Jersey and New York and a non-exclusive license for all of the states in the United States not included in the exclusive license, plus Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua. The term of the License Agreement is for seven years fromJuly 2013, (the date we first invoiced customers for products sold under the License Agreement), subject to the Company meeting certain minimum sales volume and/or minimum royalty payments.Termination of the License Agreement could have a material and adverse impact on the Company’s business. 4 Table of Contents Competition The juice beverage market is highly competitive.Competitors in our market compete for brand recognition, ingredient sourcing, qualified personnel and product shelf space.As a developing company, a majority of our competitors are more established and better capitalized than us.The juice beverage market is generally dominated by the largest beverage providers, including The Coca-Cola Company and PepsiCo, Inc.Many of our competitors enjoy significant brand recognition and consumer confidence and are able to readily secure shelf space and media attention for their products.Many of our competitors also have existing relationships with the same distribution channels and retailers through which we sell our products.We intend to compete in the market by offering consumers affordable products that taste better and possess a longer shelf life than most products in the market. Government Regulation Juice products are governed by the U.S. Food and Drug Administration.As such, it is necessary for the Company to establish, maintain and make available for inspection records as well as to develop labels (including nutrition information) that meet legal food labeling requirements.The Company’s contracted production facilities are subject to many regulations, including Food Facility Registration, recordkeeping, Good Manufacturing Practice Requirements, reporting, preventive controls and inspections. Employees As of April 14, 2014, the Company had two full-time employees.The Company mitigates the need for a production staff by using a third-party facility to produce its juice.The Company has contracted with food brokers to represent our CHIQUITA TROPICALS™ to retail stores nationally.In certain regions of the United States, we utilize the services of direct sales and distribution companies that sell our products in their distribution channels.This mitigates the need for a large sales and merchandising force.The Company also outsources it logistics to third-parties, which eliminates the need for employees to perform these roles. CORPORATE HISTORY AND DEVELOPMENT The Company was incorporated in the State of Delaware on August 2, 2007 under the name MOJO Shopping, Inc. for the purpose of developing an online retail business focused on marketing merchandise to young professionals. On April 28, 2011, the Company changed its name to MOJO Ventures, Inc.On May 13, 2011, the Company closed a merger with Specialty Beverage and Supplement, Inc., a privately held Nevada corporation (“Specialty Beverage”), pursuant to which Specialty Beverage merged with and into SBSI Acquisition Corp., a Nevada corporation and our wholly-owned subsidiary (“SBSI”). Specialty Beverage, incorporated in the State of Nevada on April 3, 2008, was engaged in the development of beverage products and vitamin supplements, such as energy drinks, sports drinks, wellness beverages, ready-to-drink iced teas and vitamin enhanced children’s drinks. The Company entered into a split-off agreement dated October 27, 2011 (“Split-Off”) with a newly organized, wholly owned subsidiary MOJO Organics Operating Company, Inc., a Delaware corporation then-known as MOJO Organics, Inc., SBSI and certain stockholders of the Company (“Buyers”). In the Split-Off, all of the issued and outstanding shares of capital stock of SBSI were assigned and transferred to the Buyers in exchange for the Buyers surrender to the Company of an aggregate of 2,330,775 shares of its common stock, par value $0.001 per share (“Common Stock”), for cancellation.Such shares represented approximately 38% of the issued and outstanding shares of the Common Stock prior to the Split-Off.In the Split-Off, SBSI assigned to the Company SBSI’s Dispensing Cap and Pinch assets (including all related intellectual property) and retained all of its other assets and all liabilities, including its (and the Company’s former) principal office and distribution facilities in Holbrook, New York, as well as the Company’s other former subsidiary, Graphic Gorilla LLC. MOJO’s management has determined that the Dispensing Cap technology and brand name Pinch do not have viable commercial value and, as a result, the Company has no current plans to market or use these assets. On December 28, 2011, we changed our name to MOJO Organics, Inc. to better reflect our focus on the natural and organic beverage markets. The Company effected a one-for-ten reverse stock split (“Reverse Split”) of the issued and outstanding shares of Common Stock on April 1, 2013. The number of authorized shares and the par value of our Common Stock were not changed. All share references in this report have been restated to reflect the Reverse Split. 5 Table of Contents ITEM 1A.RISK FACTORS Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES The Company maintains office space in Jersey City, NJ.The Company leases the space from a third-party on a month-to-month basis at a current rate of $1,147 per month. ITEM 3.LEGAL PROCEEDINGS No legal or governmental proceedings are presently pending or, to our knowledge, threatened, to which we are a party. ITEM 4.MINE SAFETY DISCLOSURE Not applicable. 6 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s Common Stock is currently quoted on the OTC Pink® Marketplace under the symbol “MOJO.” For the period from January 1, 2012 to December 31, 2013, the following table sets forth the high and low closing bid prices by quarter, based upon information obtained from inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions: High * Low * Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ * The Reverse Split took place in April 2013.All of the share prices in the above table have been adjusted to reflect this 1-for-10 transaction. Holders As of April 14, 2014, there were 15,419,893 shares of Common Stock issued and outstanding held by 114 shareholders of record. Dividends The Company has never declared any cash dividends with respect to its Common Stock. Future payment of dividends is within the discretion of the Board of Directors and will depend on earnings, capital requirements, financial condition and other relevant factors. Although there are no material restrictions limiting, or that are likely to limit, the Company’s ability to pay dividends on its Common Stock, the Company presently intends to retain future earnings, if any, for use in the business and has no present intention to pay cash dividends on its Common Stock. Recent Sales of Unregistered Securities There were no sales of unregistered securities during the quarter ended December 31, 2013 other than the following: On October 3, 2013, the Company entered into two separate advisor agreements, pursuant to which the Company agreed to issue an aggregate of 417,204 shares of Common Stock as payment for services to be rendered thereunder.As to one advisor agreement, the Company issued 50,000 shares of Common Stock to vest six months following the issuance of such shares.As to the other advisor agreement, the Company issued an aggregate of 367,204 shares of Common Stock, pursuant to which agreement 200,000 of such shares were initially subject to forfeiture until certain performance objectives are met.As of December 31, 2013, certain of the performance objectives have been met, such that only 100,000 of such shares remain subject to forfeiture.Such shares were issued in reliance on the exemption from registration provided by Section 4(2) of the Act. On December 4, 2013, the Company issued an aggregate of 5,412 shares of Common Stock to a consultant of the Company as payment of consulting fees for services provided in October (2,644 shares at $2.25 per share) and November (2,768 shares at $2.15 per share).In January 2014, the Company issued 2,520 shares of Common Stock to this consultant as payment of consulting fees for services provided in December (at $2.50 per share).Shares due in payment of such fees for each month were valued at the last sale price of the Company’s Common Stock on the last trading day of the subject month in accordance with the consultant’s agreement with the Company and vest after six months.Such shares were issued in reliance on the exemption from registration provided by Section 4(2) of the Act. 7 Table of Contents On December 4, 2013, the Company issued an aggregate of 15,664 shares of Common Stock to its chief executive officer as payment for amounts of the officer’s base salary due and owing under the employment agreement for the months of October (8,222 shares at $2.25 per share) and November (7,442 shares at $2.15 per share).In January 2014, the Company issued an additional 7,400 shares of Common Stock to its chief executive officer for base salary due for December (at $2.50 per share).The shares were valued at the last sale price of the Company’s Common Stock on the last trading day of the subject month and vest after six months.Such shares were issued in reliance on the exemption from registration provided by Section 4(2) of the Act. Also on December 4, 2013, the Company granted an aggregate of 608,441shares of Common Stock to its chief executive officer, directors and a special advisor under the Company’s 2012 Long-Term Equity Incentive Plan (“2012 Plan”).Such shares are subject to a Restricted Stock Agreement between each grantee and the Company, pursuant to which such shares will vest on December 4, 2014 provided the grantee is still an employee, director or consultant of the Company (as applicable).Such shares were issued in reliance on the exemption from registration provided by Section 4(2) of the Act. On December 26, 2013, the Company issued 15,000 shares of Common Stock in consideration of the extension of repayment of a promissory note.Such shares were issued in reliance on the exemption from registration provided by Section 4(2) of the Act. In January 2014, the Company issued 5,077 shares to one of its employees as payment in lieu of cash due to such employee for outstanding wages earned in 2013.Such shares were valued at the last sale price of the Company’s Common Stock on the last trading day of the year.Such shares were issued in reliance on the exemption from registration provided by Section 4(2) of the Act. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Our Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is provided in addition to the accompanying consolidated financial statements and notes to assist readers in understanding our results of operations, financial condition and cash flows. MD&A is organized as follows: · Critical Accounting Policies — Accounting policies that we believe are important to understanding the assumptions and judgments incorporated in our reported financial results and forecasts. · Results of Operations — Analysis of our financial results comparing the year ended December 31, 2013 to 2012. Liquidity and Capital Resources — Analysis of changes in our cash flows, and discussion of our financial condition and potential sources of liquidity. This report includes a number of forward looking statements that reflect our current views with respect to future events and financial performance.Forward looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events.You should not place undue certainty on these forward looking statements, which apply only as of the date of this annual report.These forward looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Critical Accounting Policies We have prepared our financial statements in conformity with accounting principles generally accepted in the United States, which requires management to make significant judgments and estimates that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period. We base these significant judgments and estimates on historical experience and other applicable assumptions we believe to be reasonable based upon information presently available. These estimates may change as new events occur, as additional information is obtained and as our operating environment changes. These changes have historically been minor and have been included in the financial statements as soon as they became known. Actual results could materially differ from our estimates under different assumptions, judgments or conditions. 8 Table of Contents All of our significant accounting policies are discussed in Note 2, Summary of Significant Accounting Policies, to our financial statements, included elsewhere in this Annual Report. We have identified the following as our critical accounting policies and estimates, which are defined as those that are reflective of significant judgments and uncertainties, are the most pervasive and important to the presentation of our financial condition and results of operations and could potentially result in materially different results under different assumptions, judgments or conditions. We believe the following critical accounting policies reflect our more significant estimates and assumptions used in the preparation of our financial statements: Use of Estimates — The consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States ("GAAP"). Management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Stock-based Compensation — ASC Topic 718, “Accounting for Stock-Based Compensation” prescribes accounting and reporting standards for all stock-based compensation plans, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights. ASC Topic 718 requires employee compensation expense to be recorded using the fair value method. The Company accounts for employee stock based compensation in accordance with the provisions of ASC Topic 718. For non-employee options and warrants, the company uses the fair value method as prescribed in ASC Topic 718. Determining the appropriate fair value of the stock-based compensation requires the input of subjective assumptions, including the expected life of the stock-based payment and stock price volatility. The Company uses the Black-Scholes option-pricing option model to value its stock option awards which incorporate the Company’s stock price, volatility, U.S. risk-free rate, dividend rate, and estimated life. Fair Value of Financial Instruments — Our short-term financial instruments, including cash, accounts payable and other liabilities, consist primarily of instruments without extended maturities. We believe that the fair values of our current assets and current liabilities approximate their reported carrying amounts. Recent Accounting Pronouncements Recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC, did not, or are not believed by management, to have a material impact on the Company's present or future financial statements. Results of Operations Years Ended December 31, 2013 and 2012 Revenues The Company commenced production of CHIQUITA TROPICALS™ in June 2013 and began selling its products in late July 2013 in the New York tri-state area.Revenues from its four exotic juices for the year ended December 31, 2013 were $159,144. The Company had no revenues for the year ended December 31, 2012. Cost of Revenues Cost of Revenues includes production costs and raw material costs.For the year ended December 31, 2013, cost of revenues was $139,741, or 88% of sales. Operating Expenses For the year ended December 31, 2013, operating expenses were $2,791,761, an increase of $1,193,695 or 75% over operating expenses for the year ended December 31, 2012 of $1,598,066.This increase was primarily the result of our launching commercial operations in the year ended December 31, 2013 and consisted primarily ofincreases in (a) advisory service fees and consulting fees, which were paid in stock, with the vested portion thereof having a fair market value of $964,162 for the year ended December 31, 2013 as compared to $157,500 during the year ended December 31, 2012,(b) marketing, promotional, licensing and related fees, which were $381,081 for the year ended December 31, 2013 as compared to zero during the year ended December 31, 2012 and(c) salaries and related payroll fees, which were $321,622 during the year ended December 31, 2013 as compared to $81,839 during the year ended December 31, 2012. 9 Table of Contents Liquidity and Capital Resources Liquidity During the year ended December 31, 2013, the Company received cash proceeds of $412,134 from the sale of its Series A Preferred Stock.In addition, cash proceeds of $448,681 were realized as a result of the Company’s private placement offering in May and June 2013.The aggregate amount realized from these two offerings was $860,815.The Company utilized the majority of these funds for the development and production of its first production runs, as well as to promote and market the business.Additionally, the Company used some of the funds for administrative costs, including legal fees, audit fees and compensation costs. Subsequent to the year ended December 31, 2013, the Company received additional cash proceeds of $1,835,000 from the sale of Common Stock and warrants to purchase Common Stock in concurrent private placements consummated in March 2014. See Note 10 to the Consolidated Financial Statements for additional information about this transaction. Working Capital Needs As a result of the financing in March 2014, the Company believes it has sufficient cash to fund the operations of the Company for the next twelve months.Our business prospects are difficult to predict, however, due to our limited operating history. Our auditors have included an explanatory paragraph in their report on our consolidated financial statements relating to the uncertainty of our business as a going concern, due to our limited operating history and our lack of historical profitability. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS The audited financial statements are included beginning immediately following the signature page to this report. See Item 15 for a list of the financial statements included herein. 10 Table of Contents ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act of 1934 (the “Exchange Act”) is accumulated and communicated to the issuer's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. It should be noted that the design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. Under the supervision and with the participation of the Company’s senior management, consisting ofthe Company’s principal executive and financial officer and the Company’s principal accounting officer, the Company conducted an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act as of the end of the period covered by this report (the “Evaluation Date”). Based on this evaluation, the Company’s principal executive and financial officer and the Company’s principal accounting officer concluded, as of the Evaluation Date, that the Company’s disclosure controls and procedures were effective. Management’s Annual Report on Internal Control over Financial Reporting The management of MOJO Organics, Inc. is responsible for establishing and maintaining an adequate system of internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act.Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes of accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. In evaluating the effectiveness of our internal control over financial reporting, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on this evaluation, our officers concluded that, during the period covered by this annual report, our internal controls over financial reporting were operating effectively. As previously reported, the Company does not have an audit committee and is not currently obligated to have one. Although it remains management’s view that such a committee is an important internal control over financial reporting, management does not believe that the lack of an audit committee could result in a material misstatement in the Company’s financial statements in the near future. Accordingly, management has concluded that this deficiency alone does not constitute a material weakness in the Company’s internal control over financial reporting, and has considered the foregoing in its determination that the Company’s internal controls over financial reporting and its disclosure controls and procedures were effective as of the Evaluation Date. Attestation Report This Annual Report on Form 10-K does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting as such report is not required for non-accelerated filers. Changes in Internal Control over Financial Reporting There was no change in our internal controls over financial reporting during the year ended December 31, 2013 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. ITEM 9B.OTHER INFORMATION Not applicable. 11 Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Executive Officers and Directors Below are the names and certain information regarding our current executive officers and directors: Name Age Title Date First Appointed Glenn Simpson 61 Chief Executive Officer, Chairman and Director October 27, 2011 Jeffrey A. Devlin 67 Director January 27, 2012 Richard X. Seet 47 Director, Executive Vice President (October 1, 2012 – March 31, 2013) May 9, 2012 Peter Spinner 44 Director March 17, 2014 Directors are elected to serve until the next annual meeting of stockholders and until their successors are elected and qualified. Biographical information of each current officer and director is set forth below. Glenn Simpson is Chairman of the Board of Directors and Chief Executive Officer of the Company.Mr. Simpson joined the Company in October 2011.He has extensive experience in the beverage industry. Mr. Simpson was Vice President and Chief Financial Officer of Coca-Cola Bottlers, Inc. in Tashkent, Uzbekistan from 1995 to 2000.His primary responsibilities included corporate strategy and supervision of bottling and distribution operations.His accomplishments included growing revenues from a base at $5 million to over $160 million annually.The company was awarded “Bottler of the Year” by The Coca-Cola Company for two consecutive years under his leadership based upon product quality and revenue growth.From 2009 to 2011, Mr. Simpson was engaged in beverage projects on a consulting basis in Russia and Afghanistan.Mr. Simpson is a Certified Public Accountant and holds an MBA from Columbia University School of Business. Jeffrey A. Devlin has served on the Board of Directors of the Company since January 2012. Mr. Devlin has over 25 years of advertising and business development experience.Since 2002, Mr. Devlin has been an Executive Producer and Partner of Original Films, a well-known film and television production company.Mr. Devlin also currently serves as Senior Vice President of production and integrated programming for Arkleus Broadcasting Corp.and as a director of XA Experiential Agency. He has held various other executive and creative positions over the course of his advertising career, including launching the introduction of Diet Coke for The Coca-Cola Company.Mr. Devlin currently serves on the board of directors of a number of private organizations, as well as on the board of directors of two publicly traded companies: CMG Holdings and Location Based Technologies, Inc.Mr. Devlin received a Bachelor’s degree from Bethel University. Richard X. Seet has served on the Board of Directors of the Company since May 2012.Mr. Seet also served as our Executive Vice President from October 2012 through March 2013. Since 1999, Mr. Seet has served as Chairman of RXS Enterprises, LLC. There he founded three media companies, all backed by major private equity firms or strategic industry investors.From 1995 to 1999, he was a principal with the Carlyle Group.From 1996 to 1999, Mr. Seet served as an Advisory Director of Kerry Beverages Limited, a joint venture between the Kerry Group and the Coca-Cola Company. The company operated a network of eleven bottling plants throughout China. As a Research Associate at Harvard Business School, Mr. Seet authored two case studies examining the competitive strategies of Coke and Pepsi in China and India. He serves on the board of directors of several privately held companies.Mr. Seet received his Bachelor of Science degree from the Massachusetts Institute of Technology and his PhD in molecular genetics from Harvard University. Peter Spinner joined the Board of Directors of the Company in March 2014.He is the founder and managing director of Wyatts Torch Equity Partners LP, (“Wyatts”), a family business focused on public and private investments in the food and beverage industry. As General Partner and Portfolio Manager of Wyatts since 2011, Mr. Spinner is responsible for investing the assets of the Partnership. From 2009 until Wyatts was founded in 2011, Mr. Spinner was the managing partner of Ardent Asset Management, a money management firm based in New York City. From 2000 to 2009, Mr. Spinner was a portfolio manager and an equity analyst at Trellus Capital Management focusing on technology, media and telecommunications. During his tenure at Trellus Capital Management, assets under management expanded from $100 million to $2 billion. Prior thereto, Mr. Spinner has also previously served as an analyst and portfolio manager at Irvine Capital and Forstmann, Leff Associates. He began his career at Salomon Brothers Inc. in the equity trading division. Mr. Spinner received his undergraduate degree from Franklin and Marshall College and his MBA from Fordham University. 12 Table of Contents Board Committees The Company has not established any committees of the Board of Directors. Our Board of Directors may designate from among its members an executive committee and one or more other committees in the future. We do not have a nominating committee or a nominating committee charter. Further, we do not have a policy with regard to the consideration of any director candidates recommended by security holders. To date, no security holders have made any such recommendations. Our three directors perform all functions that would otherwise be performed by committees. Given the present size of our board it is not practical for us to have committees. If we are able to grow our business and increase our operations, we intend to expand the size of our board and allocate responsibilities accordingly. Shareholder Communications Currently, we do not have a policy with regard to the consideration of any director candidates recommended by security holders. To date, no security holders have made any such recommendations. Code of Ethics We have adopted a written code of ethics (the “Code of Ethics”) that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, and persons performing similar functions. We believe that the Code of Ethics is reasonably designed to deter wrongdoing and promote honest and ethical conduct; provide full, fair, accurate, timely and understandable disclosure in public reports; comply with applicable laws; ensure prompt internal reporting of code violations; and provide accountability for adherence to the code. To request a copy of the Code of Ethics, please make written request to our Company at 101 Hudson Street, 21st Floor, Jersey City, New Jersey 07302. Compliance with Section 16(a) of the Exchange Act Our Common Stock is not registered pursuant to Section 12 of the Exchange Act. Accordingly, our officers, directors and principal shareholders are not subject to the beneficial ownership reporting requirements of Section 16(a) of the Exchange Act. ITEM 11.EXECUTIVE COMPENSATION The following table sets forth information concerning the total compensation paid or earned by each of our named executive officers (as defined under SEC rules). Summary Compensation Table Name and Principal Position Year Salary Stock Awards Option Awards Total (a) (b) ($) (c) ($) (e) ($) (f) ($) (j) Glenn Simpson $ Chief Executive Officer and Chairman $ $ - $ The Summary Compensation Table omits columns for Bonus (d), Non-Equity Incentive Plan Compensation (g), Non-Qualified Deferred Compensation Earnings (h) and All Other Compensation (i) as no such amounts were paid to the named executive officer during the fiscal years ended December 31, 2013 or 2012. In lieu of a cash payment of $55,000 of salary earned during the first quarter of 2013, Mr. Simpson elected to receive shares of Series A Convertible Preferred Stock (“Preferred Stock”) at a price of $4.00 per share pursuant to the terms of an Amended and Restated Securities Purchase Agreement described in Note 8 to the Consolidated Financial Statements included in this Form 10-K.Each share of Preferred Stock was convertible into a number of shares of Common Stock determined by dividing $4.00 by the conversion price of $0.40.Mr. Simpson made such election on March 29, 2013.Mr. Simpson received 13,750 shares of Preferred Stock for this election, which were later converted into 137,500 shares of Common Stock. In a separate private placement commenced by the Company in May 2013, Mr. Simpson elected to convert $20,000 of unpaid salary into 50,000 shares of Common Stock, at a price of $0.40 per share on the same terms as the other investors in the offering. In addition to the aforementioned items, Mr. Simpson agreed to accept shares of Common Stock in lieu of a cash payment of his base salary equal to $88,000 in 2013.Accordingly, Mr. Simpson was issued 37,637 shares of Common Stock, which were issued based upon the last sales price of the Common Stock on the last trading day of the month for which base salary was owed. 13 Table of Contents In lieu of a cash payment of $55,000 ofsalary earned during 2012, Mr. Simpson elected to receive shares of Preferred Stock at a price of $4.00 per share pursuant to the terms of the Amended and Restated Securities Purchase Agreement described in Note 8 to the Consolidated Financial Statements included in this Form 10-K.Each share of Preferred Stock was convertible into a number of shares of Common Stock determined by dividing $4.00 by the conversion price of $0.40.Mr. Simpson made such election on March 29, 2013.Mr. Simpson received 13,750 shares of Preferred Stock for this election, which were later converted into 137,500 shares of Common Stock. On December 4, 2013, pursuant to the Company’s 2012 Plan, the Company issued 308,441 shares of restricted Common Stock valued at the then fair market value of $2.15 per share.In accordance with the provisions of ASC Topic 718, compensation expense of $663,148 is recorded over the vesting period of the shares. On May 21, 2012, the Company issued 2,365,815 shares of restricted Common Stock valued at the then fair market value of $1.40 per share.In accordance with the provisions of ASC Topic 718, compensation expense is recorded over the vesting period of the shares. On July 1, 2013, the Company granted Mr. Simpson incentive stock options to purchase 100,000 shares of Common Stock pursuant to the 2012 Plan.The exercise price of the options is $2.07 per share.The options become exercisable July 1, 2014 and expire July 1, 2015. The Company has no other plans in place and has never maintained any plans that provide for the payment of retirement benefits or benefits that will be paid primarily following retirement including, but not limited to, tax qualified deferred benefit plans, supplemental executive retirement plans, tax-qualified deferred contribution plans and nonqualified deferred contribution plans. Employment Agreements The Company entered into an employment agreement with Glenn Simpson on March 1, 2013 (the “Employment Agreement”). In his capacity as Chief Executive Officer and Chairman, he is entitled to a monthly salary of not less than $18,500 and an annual bonus based upon performance goals established and approved by the Board of Directors.The Employment Agreement term ends on February 28, 2018.The Employment Agreement may be terminated prior to such date, however, upon Mr. Simpson’s death, disability, by the Company for Cause (as defined in the Employment Agreement), by Mr. Simpson for Good Reason (as defined in the Employment Agreement) and voluntary termination by Mr. Simpson other than for Good Reason upon 30 days’ notice.Upon termination by the Company for any reason other than Cause or by Mr. Simpson for Good Reason, Mr. Simpson will receive any accrued but unpaid salary through the date of termination and an amount equal to his salary at the time of termination payable for the remainder of the then-current term.Upon termination by reason of Mr. Simpson’s death or disability, he will receive any accrued but unpaid salary through the date of termination and an amount equal to his salary at the time of termination payable for 1 year beginning 30 days after the date of termination.Upon termination by the Company for Cause or voluntarily by Mr. Simpson for other than Good Reason, he will receive only accrued but unpaid salary through the date of termination. Outstanding Equity Awards at Fiscal Year-End The following table sets forth information regarding stock options held by our named executive officer at December 31, 2013. Option awards Stock awards Name (a) Number of securities underlying unexercised options (#) unexercisable (c) Option exercise price (e) Option expiration date (f) Number of shares or units of stock that have not vested (#) (g) Market value of shares of units of stock that have not vested ($) (h) Glenn Simpson $ July 1, 2015 $ The Outstanding Equity Awards Table omits column (b) Number of securities underlying unexercised options(#) exercisable and (d) Equity incentive plan awards: Number of securities underlying unexercised unearned options related to Option Awards and columns (i) Equity incentive plan awards: Number of unearned shares, units or other rights that have not vested (#) and (j) Equity incentive plan awards: Market of payout value of unearned shares, units or other rights that have not vestedrelated to stock awards, as no such awards were outstanding as of December 31, 2013. The stock options become exercisable on July 1, 2014. Of such shares that have not yet vested, 308,411 shares will vest on December 4, 2014.The balance of 2,365,815 shares will vest in three equal installments on January 2, 2015, January 2, 2016 and June 30, 2016. 14 Table of Contents Director Compensation None of the non-employee directors receive cash compensation for serving as such, for serving on committees (if any) of the Board of Directors or for special assignments. Board members are not reimbursed for expenses incurred in connection with attending meetings.During the year ended December 31, 2013, except as set forth below, there were no arrangements that resulted in our making payments to any of our non-employee directors for any services provided to us by them as directors. Name (a) Stock awards (1) (c) Option awards (2) (d) Total (h) Jeffrey A. Devlin $ $ $ Richard X. Seet $ $ $ The Director Compensation Table above does not include Column (b) Fees earned or paid in cash, Column (e) Non-equity incentive plan compensation, Column (f) Nonqualified deferred compensation earnings and Column (g) All other compensation, as no such amounts are paid to directors during the year ended December 31, 2013 On December 4, 2013, the Company granted Mr. Devlin and Mr. Seet 100,000 shares each of restricted Common Stock pursuant to the 2012 Plan.The fair market value on the grant date was $2.15 per share. These shares vest on December 4, 2014. On July 1, 2013, the Company granted Mr. Devlin and Mr. Seet stock options pursuant to the 2012 Plan in the amount of 11,000 and 49,000 shares, respectively.On the date of grant, the fair market value of the Common Stock of the Company was $1.80.The exercise price of the stock options was calculated at 115% of the fair market value, or $2.07 per share. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth information with respect to the beneficial ownership of our Common Stock known by us as of April 14, 2014 by: · each person or entity known by us to be the beneficial owner of more than 5% of our Common Stock; · each director; · each named executive officer; and · all directors and executive officers as a group. Except as otherwise indicated, the persons listed below have sole voting and investment power with respect to all shares of our Common Stock owned by them, except to the extent such power may be shared with a spouse. Name Of Owner Number Of Shares Owned Percentage Of Common Stock (1) Glenn Simpson Chief Executive Officer, Chairman and Director 3,297,665 (2) 21.4% Jeffrey A. Devlin Director 439,926 (3) 2.9% Richard X. Seet Director and Former Executive Vice President 1,437,004 (4) 9.3% Peter Spinner Director 2,456,257 (5) 15.2% All Officers and Directors As a Group (4 persons) 7,630,852 (6) 47.2% 15 Table of Contents Beneficial Ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Shares of Common Stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of April 14, 2014 are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. Includes (i) 2,365,815 shares of restricted Common Stock, which shares vest in three equal installments on January 2, 2015, January 2, 2016 and June 30, 2016; (ii) 308,441 shares of restricted Common Stock which vest on December 4, 2014 and (iii) 200,000 shares of restricted Common Stock which vest on March 17, 2015. Does not include100,000 shares of Common Stock underlying a stock option granted pursuant to the Company’s 2012 Plan, which option becomes exercisable in July 2014. Includes (i) 264,925 shares of restricted Common Stock, which shares vest in three equal installments on January 2, 2015, January 2, 2016 and June 30, 2016; (ii) 100,000 shares of restricted Common Stock which vest on December 4, 2014 and (iii) 75,000 shares of restricted Common Stock which vest on March 17, 2015.Does not include 11,000 shares of Common Stock underlying a stock option granted pursuant to the 2012 Plan, which option becomes exercisable in July 2014. Includes (i) 1,165,253 shares of restricted Common Stock, which shares vest upon achievement of performance goals; (ii) 100,000 shares of restricted Common Stock which vest on December 4, 2014 and (iii) 75,000 shares of restricted Common Stock which vest on March 17, 2015.Does not include 49,000 shares of Common Stock underlying a stock option granted pursuant to the 2012 Plan, which option becomes exercisable in July 2014. Includes (i) 1,648,352 shares of Common Stock held by Wyatts, an entity of which Mr. Spinner is the general partner and portfolio manager; (ii) 75,000 shares of restricted Common Stock which vest on March 17, 2015 and (iii) 732,905 shares of Common Stock underlying currently exercisable warrants held by Wyatts. Includes (i) 4,729,434 shares of restricted Common Stock, subject to the vesting conditions described above and (ii) 732,905 shares of Common Stock underlying warrants, as described above.Does not include stock options to purchase 160,000 shares of Common Stock, as described above. Securities Authorized For Issuance Under Equity Compensation Plans On February 22, 2013, the 2012 Plan was adopted by the Board of Directors, subject to stockholder approval.MOJO stockholders approved the 2012 Plan on March 29, 2013.The 2012 Plan provides the Company with the ability to issue stock options, stock appreciation rights, restricted stock and/or other stock-based awards for up to an aggregate of 2,050,000 shares of Common Stock.As of April 14, 2014, (i) stock options to purchase 210,000 shares of the Company’s Common Stock and (ii) 1,073,441 shares of restricted Common Stock had been issued to directors and employees under the 2012 Plan. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Other than as disclosed below and in this Form 10-K, there have been no transactions, since January 1, 2012, or any currently proposed transaction, in which we were or are to be a participant and the amount involved exceeds the lesser of $120,000 or 1% of the average of our total assets at year end for the last two completed fiscal years and in which any of our directors, executive officers or beneficial holders of more than 5% of our outstanding Common Stock, or any of their respective immediate family members, has had or will have any direct or material indirect interest. In 2012, certain officers and directors of the Company advanced funds to the Company for payment of operating expenses.On May 1, 2012, the Company issued a Note Payable to Mr. Simpson for $15,000 in connection with an advance. The note bore interest at a rate of 10% per annum, with a maturity date of September 15, 2013. On August 17, 2012, Mr. Seet was issued a Note Payable for $7,500, with an interest rate of 8% per annum, and a maturity date of September 15, 2013.Mr. Simpson and Mr. Seet exchanged their notes payable for 3,750 and 1,875 shares of Preferred Stock, respectively.The Preferred Stock subsequently converted into shares of the Company’s Common Stock.See Note 8 to the Consolidated Financial Statements for more information about the Preferred Stock. Prior to Peter Spinner’s appointment as a director, Wyatts, an affiliate of Mr. Spinner, purchased an aggregate of 1,648,352 shares of Common Stock and five-year immediately exercisable warrants to purchase 549,451 shares of Common Stock in the Company’s concurrent private placements consummated in March 2014.Wyatts’ purchases were made pursuant to subscription agreements on the same terms as other investors in the concurrent offerings.See Note 10 to the Consolidated Financial Statements included in this Form 10-K for more information about the March 2014 private placements. 16 Table of Contents Director Independence We are not currently subject to listing requirements of any national securities exchange or inter-dealer quotation system which has requirements that a majority of the board of directors be “independent” and, as a result, we are not at this time required to (and we do not) have our Board of Directors comprised of a majority of “Independent Directors.” Our Board of Directors has considered the independence of its directors in reference to the definition of “independent director” established by the Nasdaq Marketplace Rule 5605(a)(2). In doing so, the Board of Directors has reviewed all commercial and other relationships of each director in making its determination as to the independence of its directors. After such review, the Board of Directors has determined that Mr. Devlin and Mr. Spinner qualify as independent under the requirements of the Nasdaq listing standards. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees On April 25, 2013, Friedman LLP (“Friedman”) was dismissed as the Company's independent registered public accounting firm. As of April 25, 2013, the Company engaged Liggett, Vogt & Webb, P.A. (“LVW”) as its new independent registered public accounting firm. The aggregate fees billed to the Company for services rendered in connection with the years ended December 31, 2013 and 2012 are set forth in the table below: Fee Category Audit fees (1) $ $ Audit-related fees (2) - - Tax fees (3) - - All other fees (4) - - Total fees $ $ Audit fees consist of fees incurred for professional services rendered for the audit of consolidated financial statements, for reviews of our interim consolidated financial statements included in our quarterly reports on Form 10-Q and for services that are normally provided in connection with statutory or regulatory filings or engagements.For 2013, all audit fees were billed by LVW.For 2012, audit fees represent fees billed from LVW and Friedman of $12,000 and $12,000, respectively. Audit-related fees consist of fees billed for professional services that are reasonably related to the performance of the audit or review of our consolidated financial statements, but are not reported under “Audit fees.” Tax fees consist of fees billed for professional services relating to tax compliance, tax planning, and tax advice. All other fees consist of fees billed for all other services. Audit Committee’s Pre-Approval Practice We currently do not have an audit committee. Our board of directors has approved the services described above. 17 Table of Contents PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Financial Statement Schedules The consolidated financial statements of MOJO Organics, Inc. are listed on the Index to Financial Statements on this annual report on Form 10-K beginning on page F-1. Exhibits The following Exhibits are being filed with this Annual Report on Form 10-K: Exhibit No. SEC Report Reference Number Description Agreement and Plan of Merger by and among Specialty Beverage and Supplement, Inc., SBSI Acquisition Corp.and MOJO Ventures, Inc. dated May 13, 2011 (1) Split-Off Agreement, dated as of October 27, 2011, by and among MOJO Ventures, Inc., SBSI Acquisition Corp., MOJO Organics, Inc., and the Buyers party thereto (2) Certificate of Incorporation of MOJO Shopping, Inc. (3) Amendment to Certificate of Incorporation of MOJO Ventures, Inc. (4) Certificate of Amendment to Certificate of Incorporation of MOJO Ventures, Inc. (5) Articles of Merger (1) Certificate of Amendment to Certificate of Incorporation of MOJO Organics, Inc. (9) Certificate of Designations, Preferences and Rights of Series A Convertible Preferred Stock (11) Amended and Restated Bylaws of MOJO Ventures, Inc. (6) Amendment No. 1 to Amended and Restated Bylaws of MOJO Organics, Inc. (13) * Form of Second Amended and Restated Restricted Stock Agreement 2012 Long-Term Incentive Equity Plan (13) Form of Stock Option Agreement under the 2012 Long-Term Incentive Equity Plan (13) † Form of Indemnification Agreement with officers and directors (13) Form of Promissory Note issued to OmniView Capital LLC and Paul Sweeney (11) Advisor Agreement with OmniView Capital LLC (11) Amended and Restated Securities Purchase Agreement (11) Registration Rights Agreement (11) Commitment letter executed by each of Glenn Simpson, Jeffrey Devlin and Richard Seet (11) Amendment to Richard X. Seet Restricted Stock Agreement (11) 18 Table of Contents Exhibit No. SEC Report Reference Number Description Letter Agreement relating to nominee right of OmniView Capital LLC (11) Juice License Agreement between Chiquita Brands L.L.C. and MOJO Organics, Inc. dated as of August 15, 2012 (12) Form of Subscription Agreement for 2013 Offering (13) Employment Agreement dated March 1, 2013 between MOJO Organics, Inc. and Glenn Simpson (13) † * Form of Advisor Agreement * Form of Restricted Stock Agreement, dated December 4, 2014, between MOJO Organics, Inc. and each of Glenn Simpson, Richard Seet, Jeffrey Devlin and Nicholas Giannuzzi. † * Form of Restricted Stock Agreement, dated March 2014, between MOJO Organics, Inc. and each of Glenn Simpson, Richard Seet, Jeffrey Devlin, Peter Spinner and Marianne Vignone. † * Form of Subscription Agreement for March 2014 Stock (with Warrants) Offering * Form of Warrant * Form of Subscription Agreement for March 2014 Stock Offering 31.1/31.2 * Certification of Chief Executive Officer and Chief Financial Officer, pursuant to SEC Rules13a-14(a) and 15d-14(a), adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 32 ** Certification of Chief Executive Officer and Chief Financial Officer, pursuant to 18 U.S.C. Section1350, adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 101.INS * XBRL Instance Document 101.SCH * XBRL Taxonomy Extension Schema 101.CAL * XBRL Taxonomy Extension Calculation Linkbase 101.DEF * XBRL Taxonomy Extension Definition Linkbase 101.LAB * XBRL Taxonomy Extension Label Linkbase 101.PRE * XBRL Taxonomy Extension Presentation Linkbase 19 Table of Contents † Management compensation contract or arrangement. * Filed herewith. ** Furnished herewith.This certification is being furnished and shall not be deemed “filed” with the SEC for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the Registrant specifically incorporates it by reference. Incorporated by referencetothe Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the Securities and Exchange Commission (the “SEC”) on May 18, 2011 Incorporated by referencetothe Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on November 2, 2011 Incorporated by referencetothe Registrant's Registration Statement on Form SB-2 as an exhibit, numbered as indicated above, filed with the SEC on December 19, 2007 Incorporated by reference to the Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on May 4, 2011 Incorporated by referencetothe Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on January 4, 2012 Incorporated by reference to the Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on October 31, 2011 Incorporated by reference to the Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on August 12, 2011 Incorporated by reference to the Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on June 8, 2011 Incorporated by reference to the Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on April 2, 2013 Incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q as an exhibit, numbered as indicated above, filed with the SEC on June 25, 2013 Incorporated by reference to the Registrant’s Current Report on Form 8-K as an exhibit, numbered as indicated above, filed with the SEC on February 1, 2013 Incorporated by reference to the Registrant’s Current Report on Form 8-K/A as an exhibit, numbered as indicated above, filed with the SEC on February 7, 2013 Incorporated by reference to the Registrant’s Current Report on Form 10-K as an exhibit, numbered as indicated above, filed with the SEC on September 24, 2013 20 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MOJO ORGANICS, INC. Dated: April 16, 2014 By: /s/Glenn Simpson Glenn Simpson, Chief Executive Officer and Chairman (Principal Executive and Principal Financial Officer) In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/Glenn Simpson Director,Chief Executive Officer and Chairman(Principal Executive and Principal Financial Officer) April 16, 2014 Glenn Simpson /s/Marianne Vignone Controller (Principal Accounting Officer) April 16, 2014 Marianne Vignone /s/Jeffrey A. Devlin Director April 16, 2014 Jeffrey A. Devlin /s/Richard X. Seet Director April 16, 2014 Richard X. Seet /s/ Peter Spinner Director April 16, 2014 Peter Spinner 21 Table of Contents PART IV - FINANCIAL INFORMATION Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Statements of Operations for the years ended December 31, 2013 and 2012 F-3 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-4 Consolidated Statements ofStockholders’ Deficit for the years ended December 31, 2013 and 2012 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2013 and 2012 F-6 Notes to Consolidated Financial Statements F-7 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders MOJO Organics, Inc. We have audited the accompanying consolidated balance sheets of MOJO Organics, Inc. (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of operations, stockholders' deficit, and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with standards established by the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years ended December 31, 2013 and 2012, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As more fully described in Note 3, the Company has incurred substantial accumulated deficits and operating losses. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also discussed in Note 3. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that might result from the outcome of this uncertainty. By: /s/ Liggett, Vogt & Webb, P.A. New York, NY April 15, 2014 F-2 Table of Contents MOJO ORGANICS, INC. Consolidated Statements of Operations For the Years Ended December 31, 2013 and 2012 Revenues $ $
